UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7343


MICHAEL MCNEILL,

                  Plaintiff - Appellant,

             v.

OFFICER 1ST MR. GERMANY; UNIT MANAGER MR. WALL,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00498-GCM)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     McNeill      appeals   the    district        court’s      order

denying    as   moot    his    motion   for    summary     judgment.          We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for    the    reasons    stated      by    the    district      court.

McNeill v.      Germany,      No.   3:08-cv-00498-GCM       (W.D.N.C.        July    14,

2009).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented         in   the    materials

before    the   court   and     argument     would   not    aid       the   decisional

process.

                                                                              AFFIRMED




                                         2